

115 S1306 IS: Historic Downtown Preservation and Access Act
U.S. Senate
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1306IN THE SENATE OF THE UNITED STATESJune 7, 2017Mr. Leahy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish refundable tax credits for expenses
			 relating
			 to ensuring safety and accessibility in historic structures.
	
 1.Short titleThis Act may be cited as the Historic Downtown Preservation and Access Act.
		2.Credits for
			 expenses related to ensuring safety and accessibility in historic
			 buildings
 (a)Credit for installation of sprinklers and elevators in historic buildingsSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
				
					36C. Accessibility and fire prevention expenses for historic
				buildings
						(a)In
 generalThere shall be allowed a credit against the tax imposed by this subtitle for the taxable year an amount equal to 50 percent of the qualified historic building expenses paid or incurred by the taxpayer during such taxable year.
 (b)LimitationThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $50,000.
						(c)Qualified
 historic building expensesFor purposes of this section— (1)In generalThe term qualified historic building expenses means amounts paid or incurred to install in a certified historic structure an elevator system or a sprinkler system that meets the requirements found in the most recent edition of NFPA 13: Standard for the Installation of Sprinkler Systems.
							(2)National
 historic landmarksIn the case of a certified historic structure that is designated as a National Historic Landmark in accordance with section 101(a) of the National Historic Preservation Act (16 U.S.C. 470a(a)) and that is open to the public, the term qualified historic building expenses shall not include an expense described in paragraph (1), unless the installation of property described in such paragraph meets the requirements for a certified rehabilitation under section 47(c)(2)(C).
							(3)Certified
 historic structureThe term certified historic structure has the meaning given such term in section 47(c)(3), except that such term shall not include any structure which is a single-family residence..
 (b)Credit for abatement of hazardous substances in historic buildingsSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by subsection (a), is amended by inserting after section 36C the following new section:
				
					36D.Abatement of hazardous substances in historic buildings
 (a)In generalThere shall be allowed a credit against the tax imposed by this subtitle for the taxable year an amount equal to the hazardous substance abatement expenses paid or incurred by the taxpayer during such taxable year.
 (b)LimitationThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $50,000.
						(c)Hazardous substance abatement expenses
 (1)In generalFor purposes of this section, the term hazardous substance abatement expenses means amounts paid or incurred for any— (A)lead paint abatement services,
 (B)radon abatement services, and (C)asbestos abatement services,
 with respect to a certified historic structure.(2)National historic landmarksIn the case of a certified historic structure that is designated as a National Historic Landmark in accordance with section 101(a) of the National Historic Preservation Act (16 U.S.C. 470a(a)) and that is open to the public, the term hazardous substance abatement expenses shall not include an expense described in paragraph (1), unless the services described in such paragraph meet the requirements for a certified rehabilitation under section 47(c)(2)(C).
 (3)Certified historic structureThe term certified historic structure has the same meaning given such term in section 36C(c)(3).
							(d)Lead paint abatement services
 (1)In generalSubject to paragraph (2), the term lead paint abatement services means— (A)any lead paint abatement measures performed by a certified lead abatement supervisor, including the removal of paint and dust, the permanent enclosure or encapsulation of lead-based paint, the replacement of painted surfaces, windows, or fixtures, or the removal or permanent covering of soil when lead-based paint hazards are present in such paint, dust, or soil, and
 (B)any preparation, cleanup, disposal, and clearance testing activities associated with the lead paint abatement measures which are performed by a certified lead abatement supervisor, those working under the supervision of such supervisor, or a qualified contractor.
 (2)LimitationThe term lead paint abatement services shall not include any services to the extent such services are funded by any grant, contract, or otherwise by another person or any governmental agency.
							(3)Documentation
 requiredNo credit shall be allowed under subsection (a) with respect to any lead paint abatement services for a certified historic structure for any taxable year unless—
 (A)after such services are complete, a certified inspector or certified risk assessor provides written documentation to the taxpayer that includes—
 (i)evidence that the certified historic structure meets lead hazard evaluation criteria established by the Environmental Protection Agency or under an authorized State or local program, and
 (ii)documentation showing that the lead paint abatement services meet the requirements of this section, and
 (B)the taxpayer files with the appropriate State agency and attaches to the tax return for the taxable year—
 (i)the documentation described in subparagraph (A), and
 (ii)documentation of the amounts paid or incurred for lead paint abatement services during the taxable year with respect to the certified historic structure.
									(4)Definitions
 (A)Certified lead abatement supervisorThe term certified lead abatement supervisor means an individual certified by the Environmental Protection Agency pursuant to section 745.226 of title 40, Code of Federal Regulations, or an appropriate State agency pursuant to section 745.325 of title 40, Code of Federal Regulations.
								(B)Certified
 inspectorThe term certified inspector means an inspector certified by the Environmental Protection Agency pursuant to section 745.226 of title 40, Code of Federal Regulations, or an appropriate State agency pursuant to section 745.325 of title 40, Code of Federal Regulations.
								(C)Certified risk
 assessorThe term certified risk assessor means a risk assessor certified by the Environmental Protection Agency pursuant to section 745.226 of title 40, Code of Federal Regulations, or an appropriate State agency pursuant to section 745.325 of title 40, Code of Federal Regulations.
 (D)Lead-based paint hazardThe term lead-based paint hazard has the meaning given such term by section 745.63 of title 40, Code of Federal Regulations.
 (E)Qualified contractorThe term qualified contractor means a Lead-Safe Certified Firm or certified renovator under the Lead Renovation, Repair and Painting Program of the Environmental Protection Agency.
								(e)Radon abatement services
 (1)In generalSubject to paragraph (2), the term radon abatement services means, in the case of a certified historic structure for which the indoor radon level is greater than 2 picocuries per liter of air, any radon abatement services performed by a qualified radon mitigation professional.
 (2)LimitationThe term radon abatement services shall not include any services to the extent such services are funded by any grant, contract, or otherwise by another person or any governmental agency.
							(3)Documentation
 requiredNo credit shall be allowed under subsection (a) with respect to any radon abatement services for a certified historic structure for any taxable year unless—
 (A)after such services are complete, a qualified radon measurement professional provides written documentation to the taxpayer that includes—
 (i)evidence that the certified historic structure meets radon hazard evaluation criteria established under an authorized State or local program, and
 (ii)documentation showing that the radon abatement services meet the requirements of this section, and (B)the taxpayer files with the appropriate State agency and attaches to the tax return for the taxable year—
 (i)the documentation described in subparagraph (A), and
 (ii)documentation of the amounts paid or incurred for radon abatement services during the taxable year with respect to the certified historic structure.
									(4)Definitions
 (A)Qualified radon measurement professionalThe term qualified radon measurement professional means an individual who has demonstrated the minimum degree of appropriate technical knowledge and skills specific to radon measurement in conformance with the requirements of—
 (i)a certification standard promulgated by the American National Standards Institute or International Organization for Standardization,
 (ii)a State, local or other governmental licensing (or equivalent) program, or (iii)any other recognized or accredited certification process as determined by the Secretary.
 (B)Qualified radon mitigation professionalThe term qualified radon mitigation professional means an individual who has demonstrated the minimum degree of appropriate technical knowledge and skills specific to radon mitigation in conformance with the requirements of—
 (i)a certification standard promulgated by the American National Standards Institute or International Organization for Standardization,
 (ii)a State, local or other governmental licensing (or equivalent) program, or (iii)any other recognized or accredited certification process as determined by the Secretary.
 (C)RadonThe term radon has the meaning given the term in section 302 of the Toxic Substances Control Act (15 U.S.C. 2662).
								(f)Asbestos abatement services
 (1)In generalSubject to paragraph (2), the term asbestos abatement services means— (A)any asbestos abatement measures performed by an accredited asbestos abatement contractor or supervisor,
 (B)any interim asbestos control measures to reduce exposure or likely exposure to asbestos hazards, but only if such measures are evaluated and completed by an accredited asbestos abatement contractor or supervisor using accepted methods, are conducted by an accredited asbestos abatement contractor or supervisor, and have an expected useful life of more than 10 years, and
 (C)any preparation, cleanup, disposal, and clearance testing activities associated with the asbestos abatement measures or interim asbestos control measures which are performed by an accredited asbestos abatement contractor or supervisor, or those working under the supervision of such supervisor.
 (2)LimitationThe term asbestos abatement services shall not include any services to the extent such services are funded by any grant, contract, or otherwise by another person or any governmental agency.
							(3)Documentation
 requiredNo credit shall be allowed under subsection (a) with respect to any asbestos abatement services for a certified historic structure for any taxable year unless—
 (A)after such services are complete, an accredited asbestos inspector provides written documentation to the taxpayer that includes—
 (i)evidence that the certified historic structure meets asbestos hazard evaluation criteria established under an authorized State or local program, and
 (ii)documentation showing that the asbestos abatement services meet the requirements of this section, and
 (B)the taxpayer files with the appropriate State agency and attaches to the tax return for the taxable year—
 (i)the documentation described in subparagraph (A), and
 (ii)documentation of the amounts paid or incurred for asbestos abatement services during the taxable year with respect to the certified historic structure.
									(4)Definitions
 (A)Accredited asbestos abatement contractor or supervisorThe term accredited asbestos abatement contractor or supervisor means any person accredited as a contractor or supervisor under the Asbestos Model Accreditation Plan of the Environmental Protection Agency.
 (B)Accredited asbestos inspectorThe term accredited asbestos inspector means any person accredited as an inspector under the Asbestos Model Accreditation Plan of the Environmental Protection Agency.
 (C)AsbestosThe term asbestos has the meaning given the term in section 202 of the Toxic Substances Control Act (15 U.S.C. 2642).
 (D)Asbestos hazardThe term asbestos hazard has the meaning given the term imminent hazard to the health and safety in section 11 of the Asbestos School Hazard Detection and Control Act of 1980 (20 U.S.C. 3610).
								(g)Special rules
							(1)Basis
 reductionThe basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit.
							(2)No double
 benefitAny deduction allowable for costs taken into account in computing the amount of the credit for qualified abatement expenses shall be reduced by the amount of such credit attributable to such costs..
			(c)Conforming
			 amendments
 (1)Section 1324 of title 31, United States Code, is amended by inserting , 36C, 36D after , 36B.
 (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new items:
					Sec. 36C. Accessibility and fire prevention expenses for historic
				buildings.Sec. 36D. Abatement of hazardous substances in historic buildings..
				(d)Effective
 dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.